                Case 20-12522-JTD             Doc 523       Filed 11/16/20        Page 1 of 22




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                               )
In re:                                                         )   Chapter 11
                                                               )
MALLINCKRODT PLC, et al.,                                      )   Case No. 20-12522 (JTD)
                                                               )
                  Debtors.1                                    )   (Jointly Administered)
                                                               )
                                                               )   Obj. Deadline: Nov. 30, 2020 at 4:00 p.m. (ET)
                                                               )   Hearing Date: Dec. 7, 2020 at 10:00 a.m. (ET)


      DEBTORS’ MOTION FOR ORDER AUTHORIZING DEBTORS TO PAY THE
    REASONABLE AND DOCUMENTED FEES AND EXPENSES OF THE RSA PARTY
             PROFESSIONALS AND GRANTING RELATED RELIEF

         The debtors in possession in the above-captioned cases (collectively, the “Debtors”) hereby

move (this “Motion”) and respectfully state as follows:

                                          RELIEF REQUESTED

         1.       By this Motion the Debtors seek entry of an order, substantially in the form attached

hereto as Exhibit A (the “Proposed Order”), authorizing but not directing the Debtors to pay the

reasonable and documented fees and expenses of the RSA Party Professionals (as defined herein)

in accordance with their respective engagement letters and reimbursement agreements and

annexed hereto as Exhibits B-1, B-2, B-3, B-4 and Exhibits C-1, C-2, C-3, C-4, C-5 (collectively,

the “Engagement/Reimbursement Agreements”), and the reasonable and documented expenses

of the members of the Governmental Plaintiff Ad Hoc Committee and the members of the MSGE

Group (as defined herein) to the extent applicable, without the need for further motion, fee

application or order of the Court, but subject to the review process described in the Proposed Order.




1
     A complete list of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ claims
     and noticing agent at http://restructuring.primeclerk.com/Mallinckrodt. The Debtors’ mailing address is 675
     McDonnell Blvd., Hazelwood, Missouri 63042.


US-DOCS\118424683.8RLF1 24321773v.1
                Case 20-12522-JTD              Doc 523        Filed 11/16/20         Page 2 of 22




                                                JURISDICTION

        2.       This Court has jurisdiction to consider this Motion under 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware dated as of February 29, 2012. This is a core proceeding pursuant to

28 U.S.C. § 157(b), and, under Rules 2002 and 7008 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), the Debtors consent to the entry of a final order by the Court in

connection with this Motion to the extent that it is later determined that the Court, absent consent

of the parties, cannot enter final orders or judgments in connection herewith consistent with Article

III of the United States Constitution. Venue of these cases and this Motion in this district is proper

under 28 U.S.C. §§ 1408 and 1409. The statutory and legal predicates for the relief requested

herein are sections 105(a), 362, 363(b), 525, and 541 of the Bankruptcy Code (as defined below).

                                      PRELIMINARY STATEMENT

        3.       The filing of these cases was precipitated by unique circumstances. In particular,

certain of the Debtors had been involved in a large number of all-consuming opioid-related

litigations over the last three years—approximately 3,034 cases in 50 states and Puerto Rico, with

2,785 cases in federal court and 249 cases in state court as of October 7, 2020.2 The Debtors also

maintained over $1.6 billion in guaranteed unsecured note liabilities set to come due in mid-2022

and beyond. Given the many uncertainties facing the Debtors as a result of the deluge of litigation

claims asserted against them as well as the initial impact of the coronavirus pandemic, in early

spring 2020 it became clear that the Debtors would be unable to refinance their debt obligations

without seeking protection under chapter 11 of the Bankruptcy Code. Despite these and other



2
    The federal cases have been largely consolidated into a multi-district litigation in Cleveland, Ohio, In re National
    Opioid Litigation, MDL No. 2804 (the “MDL”), in which a court-appointed plaintiffs’ executive committee (the
    “Plaintiffs’ Executive Committee”) was created.

                                                          2
US-DOCS\118424683.8RLF1 24321773v.1
                Case 20-12522-JTD       Doc 523      Filed 11/16/20    Page 3 of 22




challenges, prior to the commencement of these cases, the Debtors were able to successfully

negotiate and enter into a restructuring support agreement (the “RSA”) with two of their key

creditor constituencies: the Governmental Plaintiff Ad Hoc Committee and the Unsecured Notes

Ad Hoc Group (each as defined below).

        4.       Entry into the RSA was no easy feat given the Debtors’ large and diverse creditor

base. For more than a year prior to the Petition Date, the Debtors engaged in hard-fought

negotiations with counsel representing the Attorneys General of numerous States and U.S.

Territories as well as the Plaintiffs’ Executive Committee in the MDL (together, the

“Governmental Plaintiff Ad Hoc Committee”) regarding the resolution of a number of the

Debtors’ opioid-related litigations. Ultimately, in February 2020, the Debtors announced the

principal terms of a comprehensive opioid settlement in principle with counsel to the

Governmental Plaintiff Ad Hoc Committee. That settlement contemplated that only the Debtor

entities comprising the Debtors’ specialty generics business would become chapter 11 debtors. As

a result of the extensive efforts of the Debtors and the Governmental Plaintiff Ad Hoc Committee,

Attorney Generals for 47 U.S. States and Territories and the Plaintiffs’ Executive Committee

provided their support for the February 2020 opioid settlement in principle.

        5.       Due to events that transpired in the late winter/early spring of 2020, the Debtors

determined that a global, comprehensive restructuring of all of the Debtors was necessary and

appropriate for the Debtors to achieve a comprehensive resolution of the material financial and

operational challenges facing the Debtors, and thereby maximize the value of the Debtors. As a

result, the Debtors and the Governmental Plaintiff Ad Hoc Committee continued their opioid-

related negotiations within the context of a comprehensive restructuring of the Debtors. Those

negotiations culminated in a revised settlement (the “Opioid Settlement”) governing the treatment



                                                 3
US-DOCS\118424683.8RLF1 24321773v.1
                Case 20-12522-JTD        Doc 523      Filed 11/16/20     Page 4 of 22




of Opioid Claims (as defined in the RSA) as well as the terms of a chapter 11 plan of reorganization

(the “Plan”) the main terms of which are attached as exhibits to the RSA (the “Plan Term Sheet”).

        6.       Due to their extensive, tireless efforts, the Debtors and the Governmental Plaintiff

Ad Hoc Committee and their respective Professionals were able to deliver signatures to the RSA

from the Attorney Generals for 50 U.S. States and Territories and the Plaintiffs’ Executive

Committee. As a result, the Debtors commenced their bankruptcy cases with an RSA supported

by Attorneys General representing more than 95% of the national population. This level of support

is unprecedented in mass tort bankruptcy cases, and as described in further detail below, would

not have been possible without the efforts of the Governmental Plaintiff Ad Hoc Committee and

their respective Professionals.

        7.       Furthermore, the Debtors reached an agreement on the Plan Term Sheet and the

Opioid Settlement not only with the Governmental Plaintiff Ad Hoc Committee but also with

holders of more than 84 percent in principal amount of the Debtors’ guaranteed unsecured notes

(the “Unsecured Notes Ad Hoc Group”). Like the negotiations with the Governmental Plaintiff

Ad Hoc Committee, the negotiations between the Debtors and the Unsecured Notes Ad Hoc

Group that resulted in the RSA were hard-fought and involved various concessions on both sides.

        8.       During this time before the bankruptcy filing, counsel for the Debtors also

discussed the upcoming bankruptcy filing with counsel for the Multi-State Governmental Entities

Group (the “MSGE Group”). The MSGE Group consists of approximately 1,318 entities that

maintain opioid-related claims against certain of the Debtors—1,245 counties, cities and other

municipal entities, 9 tribal nations, 13 hospital districts, 16 independent public school districts, 33

medical groups, and 2 funds—across 38 States and Territories and collectively represents a

constituency of more than 60 million individuals. Those discussions lead to an intensive pre- and



                                                  4
US-DOCS\118424683.8RLF1 24321773v.1
                Case 20-12522-JTD        Doc 523       Filed 11/16/20    Page 5 of 22




post-petition discovery and due diligence process by the MSGE Group starting on October 2,

2020—a process that ultimately culminated in the MSGE Group’s agreement to the terms of the

RSA and its coming into the RSA alongside with the Governmental Plaintiff Ad Hoc Committee.

        9.       As RSA parties, (a) the Plaintiffs’ Executive Committee, as a member of the

Governmental Plaintiff Ad Hoc Committee will recommend that the more than 1,000 plaintiffs

that they represent in the MDL support the Opioid Settlement, the RSA and the Plan, (b) the

Attorneys General for 50 U.S. States and Territories have committed to vote to accept the Plan,

(c) the MSGE Group has committed to recommending that the more than 1,300 MSGE Group

entities vote to support the Plan and also commit to do so over the next 60 days, and (d) the

members of the Unsecured Notes Ad Hoc Group (who collectively hold guaranteed unsecured

notes in excess of the two-thirds supermajority required under section 1126(c) for class

acceptance) have committed to vote to accept the Plan. Thus, the Governmental Plaintiff Ad Hoc

Committee, the MSGE Group, and the Unsecured Notes Ad Hoc Group have provided a path to

the Debtors’ successful and timely emergence from these cases.

        10.      Execution of the RSA required a Herculean effort by all parties, and it is integral to

the Debtors’ efforts to achieve a holistic, efficient, and value-maximizing restructuring. The RSA

brings structure and direction to complicated chapter 11 cases. However, it is just the beginning.

To implement the agreed restructuring contemplated by the RSA, the Debtors will require the

continued support of the Governmental Plaintiff Ad Hoc Committee, the MSGE Group and the

Unsecured Notes Ad Hoc Group. That support will be jeopardized if the relief requested herein is

not granted, as each such group will have the right to terminate the RSA if an order authorizing

the Debtors to pay the RSA Party Professionals is not entered by December 11, 2020. As such,

the Debtors now seek authority to pay the reasonable and documented fees and expenses of the



                                                   5
US-DOCS\118424683.8RLF1 24321773v.1
                Case 20-12522-JTD           Doc 523        Filed 11/16/20       Page 6 of 22




RSA Party Professionals in accordance with the RSA and the Engagement/Reimbursement

Agreements.

        11.      Maintaining the support of the RSA parties is critical, but far from the only reason

the Debtors are seeking the relief requested herein. The Debtors also benefit greatly from having

organized negotiation counterparties in light of the sheer volume of individual creditors with whom

they would otherwise need to negotiate on a one-off basis, and payment of those groups’ respective

professional fees facilitates that organization and promotes efficiency in the Debtors’ restructuring

negotiations. An additional complication is the fact that the United States Trustee has consistently

argued that governmental units are ineligible to sit or vote on statutory creditors’ committees.

Thus, based upon ample prepetition experience, the Debtors do not believe it would have been

feasible to successfully negotiate the RSA, Opioid Settlement or Plan Term Sheet if the Debtors

were constrained to individually negotiate with the attorneys general of all U.S. States and

Territories, the representatives of thousands of municipal and other litigants, and counsel to each

individual unsecured noteholders. It would similarly not be feasible to successfully progress the

Plan in these cases without the continued engagement and support of the RSA parties, who speak

for a substantial portion of the Debtors’ unsecured creditors.3 To ease the administrative burden

on the Debtors’ estates, and to maximize the likelihood of reaching broad consensus, the Debtors

requested that the numerous governmental settling parties and the unsecured noteholders negotiate

through organized ad hoc committees, and in exchange agreed to pay the fees of those ad hoc

committees’ advisors—those ad hoc committees are the Governmental Plaintiff Ad Hoc

Committee, the MSGE Group, and the Unsecured Notes Ad Hoc Group.


3
    While the RSA currently enjoys the support of almost all of the states and representatives of more than 2,300
    other governmental claimants, the Debtors remain committed to garnering support from the representatives of
    other important constituencies (including the OCC and the UCC (each as defined herein), to support the Plan
    Term Sheet, Opioid Settlement and restructuring framework as set forth in the RSA.

                                                       6
US-DOCS\118424683.8RLF1 24321773v.1
                Case 20-12522-JTD            Doc 523        Filed 11/16/20       Page 7 of 22




        12.      Here, the RSA Party Professionals, who were selected by the members of the

Governmental Plaintiff Ad Hoc Committee, the MSGE Group, and the Unsecured Notes Ad Hoc

Group due to their substantial knowledge and experience in navigating large and complex

restructurings, including those involving similar circumstances and repeat players, have already

played a significant role in these chapter 11 cases, as evidenced by entry into the RSA, Plan Term

Sheet and Opioid Settlement. It is customary for ad hoc groups delivering support for a plan to

have their professional fees paid in consideration of that support, and this case is no different.

        13.      The necessity of negotiating with two counterparties on behalf of governmental

entities instead of more than 50 individual States and Territories, and over 1200 municipalities, is

already apparent. After filing the motion and supplemental motion for a preliminary injunction,4

the Debtors engaged with the Governmental Plaintiff Ad Hoc Committee to address concerns

raised by numerous States and Territories about the injunctive relief sought therein.                        The

Governmental Plaintiff Ad Hoc Committee was able to act as a representative for those States and

Territories and negotiate modifications to the proposed preliminary injunction orders that avoided

fifty-five States and Territories filing individual objections to the motions that the Debtors would

have to respond to. The Debtors also engaged with the MSGE Group, which likewise acted as a

representative as to the over 1,300 counties, cities, other municipal entities, tribal nations, hospital

districts, independent school districts, medical groups and funds that comprise that group.

        14.      Finally it is important to note that, given the size and complexity of the Debtors’

chapter 11 cases, the Debtors may be able to utilize the knowledge and expertise of the highly

sophisticated legal and financial advisors to the Governmental Plaintiff Ad Hoc Committee, the



4
    See Debtors' Motion for Injunctive Relief Pursuant to 11 U.S.C. Section 105 [Docket No. 2 in Adv. Pro. No. 20-
    50850] and Debtors' Supplemental Motion for Injunctive Relief Pursuant to 11 U.S.C. Section 105 [Docket No.
    14 in Adv. Pro. No. 20-50850].

                                                        7
US-DOCS\118424683.8RLF1 24321773v.1
                Case 20-12522-JTD          Doc 523        Filed 11/16/20      Page 8 of 22




MSGE Group and the Unsecured Notes Ad Hoc Group to assist with building future creditor

support for the Plan (including among similarly situated creditors who are not currently party to

the RSA). Indeed the Governmental Plaintiff Ad Hoc Committee Professionals (as defined below)

have already assisted in engaging with the MSGE Group Professionals (as defined below) as part

of the MSGE Group’s due diligence process and thus assisted in obtaining support for the RSA

from the MSGE Group. Importantly, on November 13, 2020 counsel to the MSGE Group executed

a Joinder Agreement to the RSA (the “Joinder”),5 under which the MSGE Group agreed to use

best efforts to get the municipalities they represent to execute the RSA and otherwise receive rights

and undertake obligations that track those of the governmental entities who were already party to

the RSA. As such the Debtors can now expect that the MSGE Group members will support and

vote in favor of the Plan. This represents a major milestone for the Debtors and substantially

bolsters the likely success and confirmation of the Plan.

                                            BACKGROUND

        15.      On October 12, 2020 (the “Petition Date”), the Debtors filed voluntary petitions in

this Court commencing cases for relief under chapter 11 of title 11 of the United States Code,

11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”). The Debtors continue to manage and operate

their businesses as debtors in possession under sections 1107 and 1108 of the Bankruptcy Code.

        16.      On October 27, 2020, the Office of U.S. Trustee appointed an official committee

of unsecured creditors (the “UCC”) [Docket No. 306] and an official committee of opioid

claimants (the “OCC”) [Docket No. 308].

        17.      The factual background regarding the Debtors, including their business operations,




5
    See Notice of Filing of Joinder Agreement with the Multi-State Governmental Entities Group Relating to the
    Restructuring Support Agreement, Dated as of October 11, 2020 [Docket No. 505].

                                                      8
US-DOCS\118424683.8RLF1 24321773v.1
                   Case 20-12522-JTD         Doc 523      Filed 11/16/20    Page 9 of 22




their capital and debt structures, and the events leading to the filing of these chapter 11 cases, is

set forth in detail in the Declaration of Stephen A. Welch, Chief Transformation Officer, in Support

of Chapter 11 Petitions and First Day Motions (the “Welch Declaration”) [Docket No. 128] filed

on the Petition Date, which is fully incorporated herein by reference.

                    THE ENGAGEMENT/REIMBURSEMENT AGREEMENTS,
                              THE RSA AND THE JOINDER

    I.      The Ad Hoc Reimbursement Agreements

            18.     The Governmental Plaintiff Ad Hoc Committee was initially formed on September

11, 2019.6 On that date, the Debtors Mallinckrodt LLC, Mallinckrodt plc and SpecGX LLC, and

Gilbert LLP, Kramer Levin Naftalis & Frankel LLP and Brown Rudnick LLP, each as legal

counsel to the Governmental Plaintiff Ad Hoc Committee executed a reimbursement agreement

(the “Ad Hoc US Counsel Reimbursement Agreement”) under which those Debtors agreed to,

among other things, pay the reasonable and documented fees and expenses of Gilbert LLP, Kramer

Levin Naftalis & Frankel LLP, and Brown Rudnick LLP, and the reasonable and documented

expenses of the members of the Governmental Plaintiff Ad Hoc Committee, in connection with

the diligence, negotiation and implementation of a potential global resolution (a “Global

Resolution”) of opioid-related claims against certain Debtors through a bankruptcy proceeding.

The Ad Hoc US Counsel Reimbursement Agreement is attached hereto as Exhibit B-1.

            19.     On October 17, 2019, Debtors Mallinckrodt LLC, Mallinckrodt plc and SpecGX

LLC and Houlihan Lokey Capital, Inc., as investment banker and financial advisor to the

Governmental Plaintiff Ad Hoc Committee executed a reimbursement agreement (the “Ad Hoc

Investment Banker Reimbursement Agreement”) under which those Debtors agreed to, among



6
         The First Amended Bankruptcy Rule 2019 statement for the Governmental Plaintiff Ad Hoc Committee
         Professionals is filed at Docket No. 496.

                                                      9
US-DOCS\118424683.8RLF1 24321773v.1
               Case 20-12522-JTD      Doc 523       Filed 11/16/20   Page 10 of 22




other things, pay the reasonable and documented fees and expenses of Houlihan Lokey Capital,

Inc. in connection with the diligence, negotiation and implementation of a potential settlement of

opioid-related claims through a “Transaction” (as defined in the Ad Hoc Investment Banker

Reimbursement Agreement). The Ad Hoc Investment Banker Reimbursement Agreement is

attached hereto as Exhibit B-2. The Ad Hoc Investment Banker Reimbursement Agreement

includes a “Deferred Fee” of up to $9,000,000 subject to the terms and conditions set forth in the

Ad Hoc Investment Banker Reimbursement Agreement.              See Ad Hoc Investment Banker

Reimbursement Agreement § 2(b).

        20.      On February 25, 2020, Debtors Mallinckrodt LLC, Mallinckrodt plc and SpecGX

LLC and William Fry, as Irish counsel to the Governmental Plaintiff Ad Hoc Committee executed

a reimbursement agreement (the “Ad Hoc Irish Counsel Reimbursement Agreement”) under

which those Debtors agreed to, among other things, pay the reasonable and documented fees

expenses of William Fry in connection with the diligence, negotiation and implementation of the

Global Resolution. The Ad Hoc Irish Counsel Reimbursement Agreement is attached hereto as

Exhibit B-3.

        21.      On October 7, 2020, Debtors Mallinckrodt LLC, Mallinckrodt plc, and SpecGX

LLC executed into a supplement to the Ad Hoc US Counsel Reimbursement Agreement (the “Ad

Hoc US Counsel Reimbursement Supplement” and together with the Ad Hoc US Counsel

Reimbursement Agreement, the Ad Hoc Investment Banker Reimbursement Agreement and the

Ad Hoc Irish Counsel Reimbursement Agreement, the “Ad Hoc Reimbursement Agreements”)

under which Mallinckrodt agreed to, among other things, provide retainers to (a) Gilbert LLP,

(b) Kramer Levin Naftalis & Frankel LLP, (c) Brown Rudnick LLP, (d) Houlihan Lokey Capital,

Inc., (e) William Fry and (f) Morris James LLP. The Ad Hoc US Counsel Reimbursement



                                               10
US-DOCS\118424683.8RLF1 24321773v.1
                    Case 20-12522-JTD             Doc 523         Filed 11/16/20       Page 11 of 22




Supplement is attached hereto as Exhibit B-4. In sum, the Governmental Plaintiff Ad Hoc

Committee’s Professionals consist of (a) Gilbert LLP, Kramer Levin Naftalis & Frankel LLP, and

Brown Rudnick LLP, as legal counsel to the Governmental Plaintiff Ad Hoc Committee; (b)

William Fry, as Irish counsel to the Governmental Plaintiff Ad Hoc Committee; (c) Houlihan

Lokey Capital, Inc., as investment banker and financial advisor to the Governmental Plaintiff Ad

Hoc Committee; and (d) pursuant to Section 25 of the RSA, such other legal, consulting, financial,

and/or other professional advisors to which the Governmental Plaintiff Ad Hoc Committee and

the Debtors shall reasonably agree from time to time, including Morris James LLP, who the

Governmental Plaintiff Ad Hoc Committee retained as Delaware counsel (collectively, the

“Governmental Plaintiff Ad Hoc Committee Professionals”).

    II.       The MSGE Reimbursement Agreement

              22.      As set forth more fully in Section V, below, the Debtors and the MSGE Group have

entered into a Joinder that likewise provides for the engagement of the MSGE Group Professionals.

III.          The Noteholder Reimbursement Agreement

              23.      On May 26, 2020, Debtor Mallinckrodt plc entered into an agreement with Paul

Weiss, Rifkind, Wharton & Garrison LLP (“Paul Weiss”), on behalf of a group of unsecured

noteholders that became the Unsecured Notes Ad Hoc Group (the “Noteholder Counsel

Reimbursement Agreement”), under which the Debtors agreed to, among other things, pay the

reasonable and documented fees and expenses of Paul Weiss in connection with a potential

restructuring of the senior guaranteed unsecured notes. The Noteholder Counsel Reimbursement

Agreement is attached hereto as Exhibit C-1.7



7
          Under the Noteholder Counsel Reimbursement Agreement Debtor Mallinckrodt plc also agreed to pay the
          reasonable and documented fees and expenses of Paul Weiss incurred in connection with a potential restructuring
          of certain of the Debtors’ secured first lien notes (the “Secured Notes”). The Debtors do not seek authority to

                                                             11
US-DOCS\118424683.8RLF1 24321773v.1
               Case 20-12522-JTD           Doc 523        Filed 11/16/20      Page 12 of 22




        24.      The Unsecured Notes Ad Hoc Group was officially formed in June 2020. 8

        25.      On August 4, 2020, Debtor Mallinckrodt plc entered into an agreement with

Perella Weinberg Partners LP, as financial advisor to the Unsecured Notes Ad Hoc Group (the

“Noteholder FA Reimbursement Agreement,” together with the Noteholder Counsel

Reimbursement Agreement, the “Noteholder Reimbursement Agreements”), under which the

Debtors agreed to, among other things, pay the reasonable and documented fees and expenses of

Perella Weinberg Partners LP in connection with a potential restructuring of the senior

guaranteed unsecured notes. The Noteholder FA Reimbursement Agreement is attached hereto as

Exhibit C-2. The Noteholder FA Reimbursement Agreement includes a “Transaction Fee” of up

to $5,250,000 subject to the terms and conditions set forth in the Noteholder FA Reimbursement

Agreement. See Noteholder FA Reimbursement Agreement § 2(b).

        26.      On September 11, 2020, Paul Weiss finalized an agreement with Matheson LLP

(the “Noteholder Irish Counsel Reimbursement Agreement”) which provides that, among other

things, the Debtors shall pay the reasonable and documented fees expenses of Matheson LLP in

connection with the diligence, negotiation and implementation of an Irish Examinership to be

implemented in connection with these chapter 11 cases.                   The Noteholder Irish Counsel

Reimbursement Agreement is attached hereto as Exhibit C-3.9

        27.      On September 23, 2020, Paul Weiss finalized an agreement with Reed Smith

LLP (the “Noteholder Regulatory Counsel Reimbursement Agreement”) which provides that,

among other things, the Debtors shall pay the reasonable and documented fees expenses of Reed




    pay the reasonable and documented fees and expenses of Paul Weiss, Rifkind, Wharton & Garrison LLP incurred
    in connection their representation of holders of the Secured Notes pursuant to this Motion.
8
    The Bankruptcy Rule 2019 statement for the Unsecured Notes Ad Hoc Group is filed at Docket No. 272.
9
    Noteholder Irish Counsel Reimbursement Agreement has not been executed by any Debtor.

                                                     12
US-DOCS\118424683.8RLF1 24321773v.1
               Case 20-12522-JTD          Doc 523         Filed 11/16/20    Page 13 of 22




Smith LLP in connection with the regulatory advice concerning the Medicaid rebate program and

related government pricing issues in connection with the Unsecured Notes Ad Hoc Group’s

evaluation of a restructuring of the Debtors. The Noteholder Regulatory Counsel Reimbursement

Agreement is attached hereto as Exhibit C-4.10

         28.     On September 24, 2020, Paul Weiss finalized an agreement with Landis Rath &

Cobb LLP (the “Noteholder Delaware Counsel Reimbursement Agreement” and together with

the Noteholder Counsel Reimbursement Agreement, the Noteholder FA Reimbursement

Agreement, the Noteholder Irish Counsel Reimbursement Agreement, the Noteholder Regulatory

Counsel Reimbursement Agreement, the “Noteholder Reimbursement Agreements”) which

provides that, among other things, the Debtors shall pay the reasonable and documented fees

expenses of Landis Rath & Cobb LLP in connection with their representation of the Unsecured

Notes Ad Hoc Group’s in these cases. The Noteholder Delaware Counsel Reimbursement

Agreement is attached hereto as Exhibit C-5.11

         29.     In sum, the Unsecured Notes Ad Hoc Group Professionals consist of (a) Paul,

Weiss, Rifkind, Wharton & Garrison LLP as counsel to the Unsecured Notes Ad Hoc Group,

(b) Landis Rath & Cobb LLP, as Delaware counsel to the Unsecured Notes Ad Hoc Group;

(c) Perella Weinberg Partners LP, as financial advisor to the Unsecured Notes Ad Hoc Group,

(d) Reed Smith LLP, as regulatory counsel to the Unsecured Notes Ad Hoc Group, (e) Matheson

as Irish counsel to the Unsecured Notes Ad Hoc Group, and (f) such other legal, consulting,

financial, and/or other professional advisors to which the Unsecured Notes Ad Hoc Group and the




10
     Noteholder Regulatory Counsel Reimbursement Agreement has not been executed by any Debtor.
11
     Noteholder Delaware Counsel Reimbursement Agreement has not been executed by any Debtor.

                                                     13
US-DOCS\118424683.8RLF1 24321773v.1
               Case 20-12522-JTD          Doc 523      Filed 11/16/20   Page 14 of 22




Debtors shall reasonably agree from time to time (collectively, the “Unsecured Notes Ad Hoc

Group Professionals”).

IV.      The RSA

         30.     The Debtors, the Supporting Governmental Opioid Claimants (as defined in the

RSA) and the Unsecured Notes Ad Hoc Group entered into the RSA on October 11, 2020. At that

time the Governmental Plaintiff Ad Hoc Committee represented eight States and the Plaintiffs

Executive Committee in the MDL, which represents over 1,000 governmental plaintiffs in that

litigation, and had gained the support of the RSA by an additional 42 States and Territories, and

the Unsecured Notes Ad Hoc Group represented holders of 84 percent of the Debtors’ guaranteed

unsecured noteholder class.           Moreover, the MSGE Group, which represents over 1,300

governmental and other entities, has entered into a Joinder to the RSA as described in Section V

below.

         31.     Pursuant to the RSA and the Joinder, the Debtors agreed to file a motion requesting

payment of the fees and expenses of the RSA Party Professionals and the reasonable and

documented expenses of the members of the Governmental Plaintiff Ad Hoc Committee and the

members of the MSGE Group. See RSA § 25. Under section 6(a)(xxiii)(B) of the RSA, the

Governmental Plaintiff Ad Hoc Committee, the MSGE Group and the Unsecured Notes Ad Hoc

Group may terminate the RSA if an order authorizing the Debtors’ payment of the RSA Party

Professionals’ fees is not entered within 60 days of the Petition Date (i.e. December 11, 2020).

See RSA § 6(a)(xxiii)(B).

         32.     While the Debtors acknowledge that there is still much work that needs to be done

prior to the confirmation of the Plan, the entry into the RSA represents an important milestone in

these chapter 11 cases. The Debtors believe that the Plan contemplated by the RSA represents the



                                                  14
US-DOCS\118424683.8RLF1 24321773v.1
               Case 20-12522-JTD           Doc 523         Filed 11/16/20     Page 15 of 22




best path forward for the Debtors, their estates and all parties in interest, and that such Plan requires

the continued support and backing of the Governmental Plaintiff Ad Hoc Committee, the MSGE

Group, and the Unsecured Notes Ad Hoc Group. The Debtors have already been working closely

and will continue to work closely with the Governmental Plaintiff Ad Hoc Committee, the MSGE

Group and the Unsecured Notes Ad Hoc Group to expeditiously file a Plan consistent with the

terms of the RSA, and to negotiate, finalize, and file the definitive documentation implementing

the Plan.

 V.      The Joinder

         33.     The MSGE Group was initially formed on or about October 2018.12

         34.     In the late summer and early fall of 2020 the MSGE Group and the Debtors entered

into discussions regarding these cases, and those discussions lead to an intensive pre- and post-

petition discovery and due diligence process by the MSGE Group starting on October 2, 2020.

         35.     On November 13, 2020 counsel to the MSGE Group signed the Joinder. Under

section 5 of the Joinder, the Debtors agreed to pay the reasonable and documented fees and

expenses of the MSGE Group Professionals (as defined below) pursuant to the terms of section 25

of the RSA. See Joinder § 5.

         36.     The MSGE Group Professionals consist of: (a) Caplin & Drysdale, Chartered, as

legal counsel to the MSGE Group; (b) Seitz, Van Ogtrop & Green, P.A. as Delaware legal counsel

to the MSGE Group; (c) FTI Consulting, as financial advisor to the MSGE Group; and (d) such

other legal, consulting, financial, and/or other professional advisors to which the MSGE Group

and the Debtors shall reasonably agree from time to time (collectively, the “MSGE Group




12
     The Bankruptcy Rule 2019 statement for the MSGE Group is filed at Docket No. 337.

                                                      15
US-DOCS\118424683.8RLF1 24321773v.1
                    Case 20-12522-JTD        Doc 523        Filed 11/16/20   Page 16 of 22




     Professionals” and, together with the Governmental Plaintiff Ad Hoc Committee Professionals,

     and the Unsecured Notes Ad Hoc Group Professionals, the “RSA Party Professionals”).

                                            BASIS FOR RELIEF

I.           Section 363(b) of the Bankruptcy Code Justifies the Debtors’ Payment of the
             Reasonable and Documented Fees and Expenses of the RSA Party Professionals.

             37.      Section 363(b)(1) of the Bankruptcy Code provides, in relevant part, that a debtor,

     “after notice and a hearing, may use, sell, or lease, other than in the ordinary course of business,

     property of the estate.” 11 U.S.C. § 363(b)(1). To approve the use of estate property under section

     363(b)(1) of the Bankruptcy Code, the debtor, generally, is only required to “show that a sound

     business purpose” justifies the proposed use of property outside of the ordinary course of business.

     In re Montgomery Ward Holding Corp., 242 B.R. 147, 153 (D. Del. 1999); see also In re Filene’s

     Basement, LLC, 2014 WL 1713416, at *12 (“Transactions under § 363 must be based upon the

     sound business judgment of the debtor or trustee.” (citation omitted)); In re Phx. Steel Corp., 82

     B.R. 334, 335–36 (Bankr. D. Del. 1987) (requiring “good business reason” for use under section

     363(b) of the Bankruptcy Code).

             38.      Once a debtor articulates a valid business justification in this regard, the strong

     presumption arises that “in making a business decision the directors of a corporation acted on an

     informed basis, in good faith and in the honest belief that the action was in the best interests of the

     company.” In re Dura Auto. Sys., 2007 WL 7728109, at *92 (quoting In re Integrated Res., 147

     B.R. at 656 (citations omitted)); see also In re Tower Air, Inc., 416 F.3d 229, 238 (3d Cir. 2005)

     (“Overcoming the presumptions of the business judgment rule on the merits is a near-Herculean

     task.”); In re Filene’s Basement, LLC, 2014 WL 1713416, at *12 (“If a valid business justification

     exists, then a strong presumption follows that the agreement at issue was negotiated in good faith

     and is in the best interests of the estate; the burden of rebutting that presumption falls to parties


                                                       16
     US-DOCS\118424683.8RLF1 24321773v.1
               Case 20-12522-JTD         Doc 523        Filed 11/16/20   Page 17 of 22




opposing the transaction.”). Under the business judgment standard, a debtor’s business decision

should be approved unless that decision goes “so far beyond the bounds of reasonable business

judgment that its only explanation is bad faith.” In re Tower Air, Inc., 416 F.3d at 238 (citing

Parnes v. Bally Entm’t Corp., 722 A.2d 1243, 1246 (Del. 1999) (en banc)). Once “the debtor

articulates a reasonable basis for its business decisions (as distinct from a decision made arbitrarily

or capriciously), courts will generally not entertain objections to the debtor’s conduct.” In re

Filene’s Basement, LLC, 2014 WL 1713416, at *12 (quoting In re Johns-Manville Corp., 60 B.R.

612, 616 (Bankr. S.D.N.Y. 1986)).

        39.      The Debtors request authority to pay the reasonable and documented fees and

expenses of the RSA Party Professionals and the reasonable and documented expenses of the

members of the Governmental Plaintiff Ad Hoc Committee and the members of the MSGE Group,

and believe that doing so is a sound exercise of the Debtors’ business judgment under section

363(b) of the Bankruptcy Code.

        40.      First, payment of the RSA Party Professionals’ fees is critical to the Debtors’ ability

to maintain the Governmental Plaintiff Ad Hoc Committee’s, the Unsecured Notes Ad Hoc

Group’s and the MSGE Group’s support for the RSA. It is an express requirement of the RSA and

the Joinder that an order granting the Debtors authority to pay the RSA Party Professionals’ fees

is entered within 60 days of the Petition Date. See RSA § 6(a)(xxiii)(B); see Joinder §5. If the

Debtors do not obtain the authority to pay the fees and expenses of the RSA Party Professionals,

the Governmental Plaintiff Ad Hoc Committee, the Unsecured Notes Ad Hoc Group and the

MSGE Group would each have the ability to terminate the RSA and the Joinder (as applicable).

Such a result would be disastrous for the Debtors and their estates. Absent the continued support

and existence of the Governmental Plaintiff Ad Hoc Committee, the Unsecured Notes Ad Hoc



                                                   17
US-DOCS\118424683.8RLF1 24321773v.1
               Case 20-12522-JTD        Doc 523       Filed 11/16/20   Page 18 of 22




Group and the MSGE Group, the Debtors could be forced back to square one, i.e., renegotiating

the terms of a plan with a large number of diverse and differently motivated creditors and with no

restructuring framework agreement in hand. Being in such a position would impede the Debtors’

reorganization efforts, increase the length and scope of these cases and their associated expense.

The possibility of prolonged chapter 11 cases could threaten the Debtors’ operations, their

customer and vendor relationship and, ultimately, undermine their ability to successfully emerge

from these restructuring proceedings.

        41.      Second, while the RSA serves as an important and necessary building block for the

Plan, significant work remains to be done, including the eventual negotiation of definitive

documents, and (hopefully) the expansion of creditor support for the forthcoming Plan. In fact,

the Governmental Plaintiff Ad Hoc Committee played an important role in obtaining the support

of the MSGE Group for the RSA. The Debtors are already working closely with the parties to the

RSA to negotiate and finalize the Plan and definitive documents, and intend to work with the RSA

parties to garner additional creditor support for the forthcoming Plan. Thus, the Debtors recognize

that any plan that is eventually confirmed in these chapter 11 cases will need to enjoy broad support

among the Debtors’ unsecured creditors and the RSA parties will continue play a significant roles

in allowing the Debtors to efficiently negotiate with, and gain the support of, those constituencies.

        42.      Third, the efficiency of working with the Governmental Plaintiff Ad Hoc

Committee, the Unsecured Notes Ad Hoc Group and the MSGE Group has already been on display

in these chapter 11 cases, as the Debtors and Governmental Plaintiff Ad Hoc Committee and the

Unsecured Notes Ad Hoc Group were able to memorialize the Opioid Settlement and Plan Term

Sheet and successfully execute the RSA, and the MSGE Group had some input into those

documents prepetition, conducted due diligence on behalf of its extensive and diverse constituents,



                                                 18
US-DOCS\118424683.8RLF1 24321773v.1
               Case 20-12522-JTD      Doc 523       Filed 11/16/20   Page 19 of 22




and has now entered into the Joinder. The extensively negotiated deal struck in the RSA provides

the framework for the Plan, which is already in process, and which will be the key to the Debtors’

expedient emergence from chapter 11.

        43.      Fourth, the Debtors have ample liquidity with which to make the contemplated

professional fee payments, and the fees to be reimbursed pursuant to the Proposed Order will be

subject to review for reasonableness, not only by the Debtors, but the U.S. Trustee’s office, the

OCC, and the UCC as well. All such parties will have an adequate opportunity to object to the

payment of the RSA Party Professionals’ invoices, with any unresolved disputes being subject to

resolution by the Bankruptcy Court.

        44.      Finally, Courts have approved the payment of professional fees of unsecured

creditors pursuant to section 363(b) in connection with the court’s approval of a debtor’s

assumption of or entry into a fee letter or restructuring support agreement. See e.g. In re Purdue

Pharma, L.P., No. 19-23649 (RDD) (Bankr. S.D.N.Y. Dec. 2, 2019) [Docket No. 553] (approving

payment of Governmental Plaintiff Ad Hoc Committee’s fees in connection with assumption of a

reimbursement agreement); In re Hercules Offshore, Inc., No. 15-11685 (KJC) (Bankr. D. Del.

Aug. 24, 2015) [Docket No. 95] (approving payment of professional fees for unsecured creditors

as part of assumption of restructuring support agreement); In re Dendreon Corporation, No. 14-

12515 (PJW) (Bankr. D. Del. Dec. 23, 2014) [Docket No. 215] (same); In re Rural/Metro Corp.,

No. 13-11952 (KJC) (Bankr. D. Del. Sept. 5, 2013) [Docket No. 217] (same); In re William Lyon

Homes, No. 11-14019 (CSS) (Bankr. D. Del. Dec. 29, 2011) [Docket No. 105] (same); In re Edison

Mission Energy, No. 12-49219 (JPC) (Bankr. N.D. Ill. Jan. 18, 2013) [Docket No. 317] (approving

payment of unsecured creditors’ professional fees as part of assumption of prepetition fee

agreement); In re AMR Corp., No. 11-15463 (SHL) (Bankr. S.D.N.Y. Sept. 21, 2012) [Docket No.



                                               19
US-DOCS\118424683.8RLF1 24321773v.1
               Case 20-12522-JTD          Doc 523        Filed 11/16/20    Page 20 of 22




4652] (approving payment of an ad hoc group of unsecured creditors’ professional fees pursuant

to a fee letter approved under section 363(b)); In re ASARCO, L.L.C., 650 F.3d 593 (5th Cir. 2011)

(affirming the ruling of the district court and bankruptcy court to approve payment of bidders’ due

diligence and work fees requested pursuant to section 363); U.S. Trustee v. Bethlehem Steel Corp.,

No. 02 Civ. 2854 (MBM), 2003 WL 21738964, at *10 (S.D.N.Y. July 28, 2003) (affirming

bankruptcy court’s approval of reimbursement of creditors’ counsel’s costs and expenses pursuant

to sections 363(b) and 105(a)).

        45.      Thus, it is in the Debtors’ best interest at this early but pivotal stage of these chapter

11 cases to pay the fees and expenses of the RSA Party Professionals and the reasonable and

documented expenses of the members of the Governmental Plaintiff Ad Hoc Committee and the

members of the MSGE Group, to ensure the Governmental Plaintiff Ad Hoc Committee’s, the

Unsecured Notes Ad Hoc Group’s and the MSGE Group’s continued support for RSA and

forthcoming Plan, which the Debtors believe presents the best pathway to a value-maximizing plan

and emergence.

                                      RESERVATION OF RIGHTS

        46.      Nothing in this Motion shall be deemed: (a) an admission as to the amount of, basis

for, or validity of any claim against the Debtors under the Bankruptcy Code or other applicable

nonbankruptcy law; (b) a waiver of the Debtors’ or any other party in interest’s right to dispute

any claim; (c) a promise or requirement to pay any particular claim; (d) an implication or admission

that any particular claim is of a type specified or defined in this Motion; (e) a request or

authorization to assume, adopt, or reject any agreement, contract, or lease pursuant to section 365

of the Bankruptcy Code; or (f) a waiver of any claims or causes of action which may exist against

any entity under the Bankruptcy Code or any other applicable law.



                                                    20
US-DOCS\118424683.8RLF1 24321773v.1
               Case 20-12522-JTD          Doc 523       Filed 11/16/20   Page 21 of 22




                                                NOTICE

        47.      Notice of this Motion will be provided to: (a) the Office of the United States Trustee

for the District of Delaware; (b) counsel to the Unsecured Notes Ad Hoc Group; (c) the agent

under the Debtors’ secured term and revolving financing facilities; (d) counsel to the ad hoc group

of holders of the Debtors’ unsecured notes; (e) the indenture trustees for the Debtors’ outstanding

notes; (f) counsel to the Governmental Plaintiff Ad Hoc Committee; (g) counsel to the official

committee of unsecured creditors; (h) counsel to the official committee of opioid claimants;

(i) counsel to the MSGE Group, (j) the United States Attorney’s Office for the District of

Delaware; (k) the attorneys general for all 50 states and the District of Columbia; (l) the United

States Department of Justice; (m) the Internal Revenue Service; (n) the Securities and Exchange

Commission; (o) the United States Drug Enforcement Agency; (p) the United States Food and

Drug Administration; and (q) all parties entitled to notice pursuant Bankruptcy Rule 2002. The

Debtors submit that, under the circumstances, no other or further notice is required.

                                         NO PRIOR MOTION

        48.      The Debtors have not made any prior motion for the relief sought in this Motion to

this Court or any other court.

                               [Remainder of page intentionally left blank]




                                                   21
US-DOCS\118424683.8RLF1 24321773v.1
               Case 20-12522-JTD      Doc 523       Filed 11/16/20    Page 22 of 22




          WHEREFORE, the Debtors respectfully request that the Court enter the Proposed Order,

granting the relief requested in this Motion and such other and further relief as may be just and

proper.

 Dated: November 16, 2020

 /s/ Michael J. Merchant
 RICHARDS, LAYTON & FINGER, P.A.                     George A. Davis (admitted pro hac vice)
 Mark D. Collins (No. 2981)                          George Klidonas (admitted pro hac vice)
 Michael J. Merchant (No. 3854)                      Andrew Sorkin (admitted pro hac vice)
 Amanda R. Steele (No. 5530)                         Anupama Yerramalli (admitted pro hac vice)
 Brendan J. Schlauch (No. 6115)                      LATHAM & WATKINS LLP
 One Rodney Square                                   885 Third Avenue
 920 N. King Street                                  New York, New York 10022
 Wilmington, Delaware 19801                          Telephone: (212) 906-1200
 Telephone:     (302) 651-7700                       Facsimile:   (212) 751-4864
 Facsimile:     (302) 651-7701                       Email:       george.davis@lw.com
 Email:         collins@rlf.com                                   george.klidonas@lw.com
                merchant@rlf.com                                  andrew.sorkin@lw.com
                steele@rlf.com                                    anu.yerramalli@lw.com
                schlauch@rlf.com
                                                     - and -
                                                     Jeffrey E. Bjork (admitted pro hac vice)
 - and -
                                                     LATHAM & WATKINS LLP
                                                     355 South Grand Avenue, Suite 100
                                                     Los Angeles, California 90071
                                                     Telephone:     (213) 485-1234
                                                     Facsimile:     (213) 891-8763
                                                     Email:         jeff.bjork@lw.com
                                                     - and -
                                                     Jason B. Gott (admitted pro hac vice)
                                                     LATHAM & WATKINS LLP
                                                     330 North Wabash Avenue, Suite 2800
                                                     Chicago, Illinois 60611
                                                     Telephone: (312) 876-7700
                                                     Facsimile:     (312) 993-9767
                                                     Email:         jason.gott@lw.com




                                               22
US-DOCS\118424683.8RLF1 24321773v.1
